         Case 1:13-cr-00634-LTS Document 31-1 Filed             1 12~4~~D~ge
                                                               i\ DOCU:\1EN'1
                                                                              1 of 2
                                                                                                  _ _
                                                                 : [ .LFCTROi\                 ' 1 ILLD Ii
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                 . i_;OC #: -            1·}   \:Ill' l \I!
                                                                 ; D,\TE FILl                       ·· -
                                                                             _---=====
                                                                ...'.::~:::.._-                  -:-: ___ ______.
 UNITED STA TES OF AMERICA
                                                              PROTECTIVE ORDER
                v.
                                                                        13 Cr. 634 (L TS)
 BENTLEY GERALD HATCHETT,

                Defendant.


       Upon the application of the United States of America, Geoffrey S. Berman, United States

Attorney for the Southern District of New York, Assistant United States Attorneys Jacob R.

Fiddelman and Brett Kalikow, of counsel, for an order limiting the dissemination of any and all

discovery produced in connection with the above-captioned case (the "Discovery"), which

contains sensitive information of third parties, it is hereby ORDERED that:

       ( 1) Discovery shall not be disclosed by the defendant or defense counsel, including any

successor counsel ("defense counsel") other than as set forth herein, and shall be used by defense

counsel and the defendant solely for the purpose of defending this criminal action;

       (2) the defendant and defense counsel are precluded from disseminating the disks

containing the Discovery, and any and all printouts and/or digital versions of the Discovery (and

any copies and/or screenshots) to anyone beyond the defendant, defense counsel, investigative,

secretarial, clerical, and paralegal personnel employed full-time or part-time by the defendant's

counsel, independent expert witnesses, investigators, or advisors retained by the defendant's

counsel in connection with this action, and other prospective witnesses and their counsel, to the

extent deemed necessary by defense counsel, for hearing or trial preparation, and such other

persons as hereafter may be authorized by the Court upon motion by the defendant;

       (3) the defendant and defense counsel are precluded from using any disks containing the

Discovery, and any and all printouts and/or digital versions of the Discovery (or any copies or
          Case 1:13-cr-00634-LTS Document 31-1 Filed 12/04/19 Page 2 of 2




screenshots) for any purpose other than hearing or trial preparation in the above-captioned criminal

case;

        (4) the defendant and defense counsel must destroy or return the disks containing the

Discovery, and any and all printouts and/or digital versions of the Discovery (including all copies),

at the conclusion of the trial of this matter or when any appeal has terminated and the judgment

has become final; and

        (5) the provisions of this Order shall not terminate at the conclusion of this criminal

prosecution, and the Court will retain jurisdiction to enforce this Order following termination of

the case.


Dated: New York, New York
       December 4, 2019



        GEOFFREY S. BERMAN                               DEFENSE COUNSEL
        United States Attorney
        for the Southern District of New York



    By:     d*--.._
            JJ'~b R. Fiddelman
            Brett Kalikow
            Assistant United States Attorneys



SO ORDERED:




                                                 2
